Exhibit 10.1

 

 [image_001.jpg]



 

 



33 west 19th street



4th Floor



New York, NY 10011



(212) 858-9010

 

Sterling Consolidated Corp Cryptocurrency Deep Dive Roadmap (DDRM)

 

DDRM is designed to identify new trends, directions and changes that can disrupt
existing ecosystems of the o-ring industry. It will identify possible
applications, public or private structure, hash functions, node-to-node
transactions, consensus mechanisms and protocols, the core technology of
development, various scaling elements and other factors that involve blockchain
design and future mapping. We will create a high level roadmap for tech
integration, identify and augment out token utility, identify best technology
for the POC (proof of concept) and outline Cryptocurrency steps.

 

WHO WE ARE   Our mission   The team   PRODUCT & PROCESS   Project Process  
Weekly Meetings   DEEP DIVE TIMELINE   Week 1   Week 2   Week 3   RESOURCES  

 

 

 

 



 

Glossary of terms

 

At BlockchainDriven, you will be guided by various experts in different
blockchain verticals. Here is a list of terms you will encounter, and knowledge
of them will help you navigate the blockchain ecosystem.

 

Consensus Mechanism

 

A method to authenticate and validate a set of values or a transaction without
the need to trust or rely on a centralized authority; can be constructed on and
off a blockchain; a variety of approaches exist

 

Consensus Protocols

 

Algorithms for building consensus based on requirements like performance,
scalability, consistency, data capacity, governance, security, and failure
redundancy.

 

Hash Functions

 

An application programming interface creates, through a process called hashing,
a unique key or digital fingerprint for each file

 

Node

 


Members or systems of a consensus network; a server that holds a replicated copy
of the ledger; can have varying roles: to issue, verify, receive, inform, etc.
For all intents and purposes, a node can be a VM instance

 

Node-to-Node

 

A mechanism in which only two nodes involved in a transaction take part; in
effect, it eschews traditional consensus mechanism

 

Private Blockchain

 

An encryption key uniquely linked to the owner and known only to the parties
exchanged in a transaction; it is secretly held in a digital wallet

 

Public Blockchain

 

A network in which anyone can participate by reading data, submitting
transactions, and participating in the validation process

 

 



 

 



 

WHO WE ARE

 

BlockchainDriven mission

 

Bringing blockchain and its benefits to organizations across the world. We
specialize in ideating blockchain technology a reality for every type of
business, and we create uniquely tailored blockchain solutions.

 

The Team

 

Specialists assigned to o-ring On Blockchain project will be:

 

Blockchain Project Manager
Blockchain Senior Developer
Blockchain Solution Architect

 

PRODUCT & PROCESS

 

Project Process

 

DDRM 3 week intensive exploration and ideation, exploring blockchain’s impact
areas and developing a highly-functional design for your project. This will
involve ideation and crystallization around use cases, resulting in a high-level
roadmap and customer engagement implementation.

 

Weekly Calls

 

Weekly calls consist of assessing the past week’s accomplishments and
calibrating strategy to integrate into the coming week.

 



 

 

 



ONBOARDING TASKLIST



 

Week 1

 

▢Ideation of potential blockchain implementations

 

▢Implementation and crystallization of blockchain as a use case

 

Week 2

 

▢Blockchain technology selection & guidance

 

▢Cryptocurrency strategy and framework structure

 

Week 3

 

▢Actionable roadmap

 

▢Cryptocurrency roll out timeline and key steps

 

DDRM: Infrastructure, Technology & Development

 

For now, it’s not possible to say that one consensus mechanism is clearly
superior. One mechanism may be better for one use case, and another mechanism
better for another use case. We will run analysis tailored to your case, taking
into account that new mechanisms are emerging, to find the best consensus
mechanism for your project.

 

Accepted Payment methods: Bank Wire, Check, Bitcoin, Ethereum Payment Due Date
First Payment $12,000 11/13/2017 Second Payment $6,000 11/27/2017 Deed Dive Road
Map Total Cost: $ 18,000  

 

 



 

 

  

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers or representatives, have each
executed this Agreement effective as of the date first written above.

 

 

The Parties acknowledge that they have read this Agreement, understand it, and
agree to be bound by its terms and conditions. 

 

 

AGREED TO AND ACCEPTED BY:   AGREED TO AND ACCEPTED BY:          

Sterling Consolidated Corp



  Upgrade Digital, Inc. DBA BlockchainDriven           By: /s/ Darren Derosa  
By: /s/ Art Malkov             Darren Derosa     Art Malkov   Print Name of
Appointed Stakeholder     Print Name of Appointed Stakeholder             CEO  
  Principal  

Title

    Title             December 5, 2017     December 5, 2017   Date     Date    
     





 



 

 